D. C. D. C. Application of the Solicitor General for stay of judgment of the United States District Court for the District of *913Columbia (Civ. Action No. 467-72), presented to The Chief Justice and by him referred to the Court, granted pending appeal to the United States Court of Appeals for the District of Columbia Circuit. Mu. Justice Douglas would deny stay and leave Judge Gesell's order in effect pending appeal. See Vanden Heuvel, The Press and the Prisons, 11 Col. Journalism Rev. 35 (May/ June 1972). Mr. Justice Brennan and Mr. Justice Marshall are of the opinion that the application should be denied.